In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00140-CV


                               RAY WINN, APPELLANT

                                            V.

                             SALLY LAWSON, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                    Bell County, Texas
                 Trial Court No. 74271, Honorable Jeanne Parker, Presiding

                                      July 22, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Ray Winn, appeals from a judgment entered on January 29, 2015.

The clerk’s record has been filed. On June 12, 2015, the court reporter filed three

volumes of the reporter’s record. However, the third volume, the exhibits volume, was

blank. The clerk of this court contacted the court reporter and advised him of the

situation. The reporter advised he would promptly file the third volume. Because the

third volume had not been received by the court, we issued a letter on July 1, 2015

directing the court reporter to file the third volume of the record no later than July 13,
2015. To date, the court reporter has failed to file the third volume of the reporter’s

record.

        Accordingly, we abate the appeal and remand the cause to the County Court at

Law No. 1 of Bell County (trial court) for further proceedings. Upon remand, the trial

court shall immediately determine, through hearing or otherwise;

               1) whether a third volume of the reporter’s record exists;

               2) whether all exhibits tendered to and received by the trial
                  court in the trial of this cause appear in the reporter’s
                  record filed by the reporter with this court; and, if not,

               3) the reasonable date by which all evidence and
                  proceedings omitted from the current reporter’s record
                  can be transcribed into written form and filed with the
                  clerk of this court in a manner that does not further delay
                  the prosecution of this appeal or have the practical effect
                  of depriving the appellant of his right to appeal.

        If the trial court convenes a hearing to address this matter, it shall cause the

hearing to be transcribed. So too shall it 1) execute findings of fact and conclusions of

law addressing the foregoing issues, and 2) cause to be developed a supplemental

clerk’s record containing its findings of fact and conclusions of law and all orders it may

issue in response to the directives contained in this order. Additionally, the trial court

shall then cause the supplemental clerk’s and reporter’s records to be filed with the

clerk of this court on or before August 21, 2015. Should further time be needed by the

trial court to perform these tasks, then same must be requested before August 21,

2015.

        It is so ordered.

                                                               Per Curiam




                                             2